     Candice L. Fields, SBN 172174
1 CANDICE FIELDS LAW
     520 Capitol Mall, Suite 750
2 Sacramento, CA 95814
     Tel: (916)414-8050
3 Fax: (916)790-9450
     Email: cfields@candicefieldslaw.com
4
     Attorney for Defendant
5 ROBERT JOSEPH MAHER

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
         UNITED STATES OF AMERICA,                   Case No. 2:18-CR-00058-JAM
12
                           Plaintiff,
13
                                                     STIPULATION AND ORDER FOR
14                                                   CONTINUANCE OF STATUS
         v.                                          CONFERENCE
15

16
         ROBERT JOSEPH MAHER                         Date: August 20, 2019
17                                                   Time: 9:15 a.m.
                           Defendant.                Judge: Hon. John A. Mendez
18

19

20
                                               STIPULATION
21
              1.    By previous order, this matter was set for a status conference on August 20,
22
     2019, at 9:15 a.m., before Judge John A. Mendez.
23
              2.    By this stipulation, defendant Robert Maher now moves to continue the status
24
     conference until October 22, 2019, at 9:15 a.m. before Judge John A. Mendez, and to exclude
25
     time between August 20, 2019, and October 22, 2019, inclusive, under Local Code T4 (to
26
     allow defense counsel time to prepare).
27
              3.    Defendant Robert Maher, by and through his counsel, Candice L. Fields, and the
28
     1
                   STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
 1 United States, through its counsel, Amy Hitchcock, Assistant United States Attorney, agree

 2 and stipulate, and request that the Court find the following:

 3                a.     On or around December 17, 2018, the government produced more than
 4         14,000 pages of discovery plus dozens of audio recordings associated with this case
 5         directly to counsel and/or made available for inspection and copying.
 6                b.     A Protective Order governs the discovery in this case requiring either
 7         redaction of protected information or supervision of the defendant during review of
 8         discovery containing protected information. Thousands of pages of discovery produced
 9         in this case contain protected information requiring such special handling.
10                c.     Counsel for defendant Maher desires additional time to review the
11         protected discovery and audio recordings in this matter with her client, consult with her
12         client, review the current charges, conduct investigation and research related to the
13         charges, and to discuss potential resolution with her client.
14                d.     Counsel for defendant Maher believes that failure to grant the above-
15         requested continuance would deny them the reasonable time necessary for effective
16         preparation, taking into account the exercise of due diligence.
17                e.     The government does not object to the continuance.
18                f.     Based on the above-stated findings, the ends of justice served by
19         continuing the case as requested outweigh the interest of the public and the defendant
20         in a trial within the original date prescribed by the Speedy Trial Act.
21         4.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
22 et seq., within which trial must commence, the time period of August 20, 2019, to October 22,

23 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local

24 Code T4] because it results from a continuance granted by the Court at defendants’ request on

25 the basis of the Court's finding that the ends of justice served by taking such action outweigh

26 the best interest of the public and the defendants in a speedy trial.

27 / / /

28
     2
                STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
 1        5.     Nothing in this stipulation and order shall preclude a finding that other provisions
 2 of the Speedy Trial Act dictate that additional time periods are excludable from the period

 3 within which a trial must commence.

 4                                            Respectfully submitted,
 5
                                              MCGREGOR W. SCOTT
 6   Dated: August 15, 2019                   United States Attorney
 7
                                              /s/ Amy Hitchcock
 8                                            AMY HITCHCOCK
                                              Assistant United States Attorney
 9

10
     Dated: August 15, 2019                   /s/ Candice L. Fields
11
                                              CANDICE L. FIELDS
12                                            Attorney for Defendant
                                              ROBERT JOSEPH MAHER
13

14

15

16                                              ORDER
17       IT IS HEREBY ORDERED that the status conference hearing set for defendant Robert
18 Maher on August 20, 2019, at 9:15 a.m., be vacated and continued to October 22, 2019, at

19 9:15 a.m.

20       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
21 seq., within which trial must commence, the time period from August 20, 2019 through October

22 22, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv) and

23 Local Code T4, because it results from a continuance granted by the Court at defendant

24 Robert Maher’s request on the basis of the Court’s finding that the ends of justice served by

25 taking such action outweigh the best interest of the public and the defendant in a speedy trial.

26

27 Dated: August 16, 2019                       /s/ John A. Mendez_______________
                                                JOHN A. MENDEZ
28                                              United States District Court Judge
     3
                STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
